Exhibit 10.1

 

EXECUTION COPY

July 13, 2006

Richard Miles

Re: Employment Agreement

Dear Dick,

This is to set forth the principal terms of an employment relationship between
you and Quantum Geophysical (the “Company”).  This offer is subject to a
successful closing of the proposed acquisition of Grant Geophysical, Inc. by
Geokinetics, Inc. This agreement will replace and supersede your current
employment agreement with Grant Geophysical. Please review the following and, if
acceptable, please indicate your acceptance in the place marked below.

1.               Your position will be President of the international business
unit of Quantum Geophysical, a wholly owned subsidiary of Geokinetics Inc. You
will manage the acquisition business for all areas outside of North America. You
will report to the President and CEO of Geokinetics. You will devote
substantially all of your business time and attention and best efforts to the
affairs of Geokinetics. You will start employment immediately upon closing the
proposed acquisition. You will be based in Houston Texas, should your position,
base location or reporting structure change at any time without your agreement
you will have the right to voluntarily leave with 30 days notice and still be
entitled to compensation as described in (5) below.

2.               You will be paid an annual salary at the rate of $336,672 plus
reimbursement of business expenses to include current country clubs dues and
fees against proper vouchers in accordance with Company policy. Your salary will
be reviewed annually, and will not be reduced without your consent or you will
have the right to voluntarily leave, and be entitled to compensation as
described in (5) below.

3.               You will be granted 200,000 restricted shares of Geokinetics
stock. Restrictions will be lifted in three equal, yearly installments beginning
1 year from your date of hire. This grant will be subject to shareholder
approval of a modified Employee Stock Option Plan associated with the
acquisition of Grant, which plan will govern terms associated with the shares
such as change of control, etc.

4.               In addition to your salary, you will be eligible to participate
in an executive incentive program where you could earn additional sums as a
bonus based upon the annual performance of Geokinetics in relation to its cash
flow. Cash flow would be earnings before depreciation, interest and taxes, less
Capex budget overages not previously approved by the Board of Directors
(“EBITDA” less Capex overages).  An annual bonus pool will be established for
Executives and key employees consisting of 5% of the difference of EBlTDA less
CAPEX overages (“Bonus Pool”).  If earnings from operations are negative, no
bonus will be payable. The allocation of this pool among the Executives and key
employees would be determined by the Board of Directors and would be paid within
90 days after the end of the bonus earning year. The maximum award you can
receive is two times your annual base salary. For the 2006 award year, paid in
2007, you will receive a minimum bonus of $200,000 less any payments made to you
during 2006 under the Grant 2006 bonus plan.


--------------------------------------------------------------------------------




 

5.               Should the Company sever your employment for any reason, other
than for cause, you would be entitled to receive as compensation a sum equal to
your annual base salary and the Company will pay for your medical insurance
coverage at your then existing level for a period of one year.

6.               You will agree not to compete in the seismic service industry
during your employment and for a period of 1 year after termination either at
the company’s election (provided that payment in (5) above has been made) or if
you voluntarily leave the company. The non-compete would be restricted to the
areas where the Company is operating at the time of your termination. You will
agree to execute Company non-disclosure and confidentiality agreements with
respect to disclosure of Company proprietary or confidential information.

7.               You will be entitled to the same employment benefits accorded
to executives of the Company generally, including a monthly car allowance of
$400, participation in a 401k plan, medical insurance, etc.  You will be
entitled to 5 weeks of paid vacation, prorated over an annual employment year if
less than twelve months. Any accrued vacation earned through employment with
Grant Geophysical, Inc. existing at the time of closing of the proposed
acquisition will be cashed out upon closing of the proposed acquisition at the
rate of your base annual salary with Grant Geophysical, Inc. immediately prior
to the closing of the proposed acquisition.

8.               The term of this agreement shall initially be for a period of
three years effective from your date of hire and after two years will extend
annually in 1 year increments so that there is always a minimum of one year
remaining unless proper notice has been given.

9.               You will have the right to terminate your employment with 30
days written notice at any time after 30 days and within 60 days following the
occurrence of a change in control that results in material diminution of your
duties.

I look forward to continuing to profitably grow our business together.

Agreed and accepted:

13th day of July, 2006

 

Sincerely,

 

 

 

 

 

 

 

 

 

/s/ Richard Miles

 

 

/s/ David A. Johnson

 

Richard Miles

 

David A. Johnson

 

 

President & CEO, Geokinetics

 


--------------------------------------------------------------------------------